IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT CINCINNATI

ANDREW BEVINS, JR., : Case No. 1:08-cev-520
Petitioner,

- VS - District Judge Susan J. Dlott
Magistrate Judge Michael R. Merz

WARDEN, Lebanon Correctional
Institution

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 66), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting no objections were filed thereafter, and that the time for filing such objections under Fed. R.
Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that Petitioner’s Motion to Alter Judgment Pursuant
to Fed.R.Civ.P. 59(3) (ECF No. 65) is DENIED. Petitioner is DENIED any requested certificate
of appealability and the Court hereby certifies to the United States Court of Appeals that an
appeal would be objectively frivolous and therefore should not be permitted to proceed in forma
pauperis.

OctoberZY , 2019. om Q Mt

Susan J. Dlott
United States District Judge
